Citation Nr: 1636251	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted entitlement to service connection for bilateral knee disabilities and assigned separate 10 percent ratings, effective November 21, 2003.

The Veteran testified at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issues of increased initial ratings for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand  is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for bilateral knee disabilities.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In July 2005, September 2007, and August 2015, the Veteran was afforded VA examinations to determine the nature and severity of his bilateral knee disabilities.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2005, September 2007, and August 2015 VA examination reports do not include joint testing results for pain on active and passive motion, and in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Therefore, a new examination is necessary to obtain the results of such testing.

The Board must also consider the potential application of other  Diagnostic Codes.  The record includes an August 2005 MRI of the bilateral knees indicated that the Veteran had a right knee horizontal tear involving the posterior horn of the medial meniscus, with no effusion.  The July 2016 VA report from the June 2016 MRI indicated that the Veteran had bilateral meniscus tears.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's bilateral knee disabilities and meniscus tears, and associate them with the record.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral knee disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


